Citation Nr: 1418469	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for generalized anxiety disorder with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned at a hearing conducted at the RO in May 2012.  The audio quality of that recording did not allow for a transcript to be made.  The Veteran was provided with a second hearing, conducted via video conference, before the undersigned in September 2012.  A transcript of that proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

At the September 2012 video conference hearing, the Veteran reported that the symptomology associated with his service-connected mental disorder had increased since the time of the last VA examination for compensation and pension purposes in May 2010.  He also testified that a health care provider had noted an increase in symptomology.  In view of allegations of worsening, the Board finds that the evidence currently of record is inadequate, and that a new VA examination is needed to ensure that the record reflects the current severity of the disability under consideration.  

At the September 2012 hearing, the Veteran testified that he was receiving  treatment for his mental disorder from VA facilities as well as from a private health care provider, C.A.F., LCSW-R.  The most recent VA medical evidence associated with the record is dated in 2010.  Only one statement from C.A.F. has been associated with the record.  Therefore, further development to obtain any outstanding treatment records pertinent to the claim is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any more recent pertinent VA treatment records.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected mental disorder.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  If the Veteran fails to report to the scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claim for a higher rating for general anxiety disorder with depression.

6.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



